UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-1267


LAWRENCE VERLINE WILDER, SR.,

                Plaintiff - Appellant,

          v.

TOYOTA MOTOR CREDIT CORPORATION,

                Defendant – Appellee,

          and

EQUIFAX CREDIT INFORMATION SERVICES,

                Defendant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Catherine C. Blake, Chief District
Judge. (1:97-cv-01969-WDQ)


Submitted:   July 21, 2016                 Decided:   July 25, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lawrence Verline Wilder, Sr., Appellant Pro Se.    Michael N.
Russo, Jr., COUNCIL, BARADEL, KOSMERL & NOLAN, PA, Annapolis,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lawrence Verline Wilder, Sr., appeals the district court’s

order    denying    his   Fed.       R.    Civ.    P.     60(b)   motion.       We   have

reviewed the record and find no reversible error.                        See Aikens v.

Ingram, 652 F.3d 496, 501 (4th Cir. 2011) (providing standard).

Accordingly,       although     we        grant    leave    to     proceed    in     forma

pauperis, we affirm.          Wilder’s motion for appointment of counsel

is denied.      We dispense with oral argument because the facts and

legal    contentions      are    adequately         presented      in   the   materials

before   this    court    and    argument         would    not    aid   the   decisional

process.



                                                                                AFFIRMED




                                             2